DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13th, 2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan A. Kwan (Reg. No. 67,954) on March 3rd, 2021.
The application has been amended as follows: 
Amend Claim 1:
A method for distinguishing a short circuit from a low impedance measurement in tissue in a surgical system configured to apply radio frequency energy and ultrasonic energy to a target surgical site, the method comprising: 
delivering, by a radio frequency (RF) drive circuit, RF energy to an electrode of a surgical instrument, wherein the electrode is in contact with tissue at [[a]] the target surgical site; 
receiving a low impedance measurement from the target surgical site consistent with the short circuit; 
in response to the low impedance measurement, transitioning from delivering, by the RF drive circuit, the RF energy to delivering, by an ultrasonic drive circuit, ultrasonic energy to an ultrasonic blade of the surgical instrument; 
delivering, by the ultrasonic drive circuit, an exploratory ultrasonic pulse to the ultrasonic blade;

determining, by the processor, that the target surgical site is consistent with a low impedance area and not [[a]] the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and 
based on the determination, delivering, by the ultrasonic drive circuit, ultrasonic energy to the ultrasonic blade to cut the tissue.
Amend Claim 4:
The method of claim 1, wherein the exploratory ultrasonic pulse is a first exploratory ultrasonic pulse and the acoustic response is a first acoustic response, the method 2Application No. 15/177,449Response to Office Action dated April 13, 2020further comprising: 
delivering, by the ultrasonic drive circuit, a second exploratory ultrasonic pulse to the ultrasonic blade; 
measuring, by the processor, in the tissue at the target surgical site, a second acoustic response to the second exploratory ultrasonic pulse; 
determining, by the processor, that [[a]] the short circuit has occurred based on determining that the second acoustic response measured by the processor is consistent with the second exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and 
upon determining, by the processor, that a short circuit has occurred, ceasing delivery of the ultrasonic energy to the surgical instrument.
Amend Claim 5:
The method of claim 1, wherein determining that the target surgical site is consistent with a low impedance area and not [[a]] the short circuit comprises utilizing a nested neural network of the surgical system. 
Amend Claim 6:
The method of claim 5, further comprising: measuring, by the nested neural network, at least one of: a tissue impedance of the tissue, a drive current, or a moving average of tissue impedance of the tissue 
Amend Claim 7: 
A surgical instrument for coagulating and dissecting tissue, the surgical instrument comprising: 
a processor; 
an end effector at a distal end of the surgical instrument, the end effector configured to interact with tissue, the end effector comprising: 
a clamp arm comprising an electrode; 
an ultrasonic blade; 
an ultrasonic transducer acoustically coupled to the ultrasonic blade and configured to receive a drive signal from a generator to cause ultrasonic motion of the ultrasonic blade and deliver ultrasonic energy to the ultrasonic blade; 
wherein the processor is configured to: 
control delivery of radio frequency (RF) energy to the electrode; 
when the electrode is in contact with the tissue at a surgical site, receive a low impedance measurement from the surgical site consistent with a 
in response to the low impedance measurement, transition from delivery of the RF energy to the electrode to delivery of the ultrasonic energy to the ultrasonic blade; 
control delivery of an exploratory ultrasonic pulse to the ultrasonic transducer; 
measure in the tissue, an acoustic response to the exploratory ultrasonic pulse;
determine that the surgical site is consistent with a low impedance area and not [[a]] the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and 
based on the determination, control delivery of the ultrasonic energy to the ultrasonic blade to cut the tissue.
Amend Claim 8:
A generator for delivering energy to a surgical instrument for coagulating and dissecting tissue, the surgical instrument comprising an end effector at a distal end thereof, the end effector configured to interact with the tissue, the end effector comprising a clamp arm, an ultrasonic blade, an ultrasonic transducer acoustically coupled to the ultrasonic blade and configured to receive a drive signal from the generator to cause ultrasonic motion of the ultrasonic blade and deliver ultrasonic energy to the ultrasonic blade, the generator comprising: 
a first drive circuit configured to deliver a drive signal to an ultrasonic transducer; 
a second drive circuit configured to deliver radio frequency (RF) energy to an electrode; 
and 4Application No. 15/177,449 Response to Office Action dated April 13, 2020 
a processor configured to control the first drive circuit and the second drive circuit, and wherein the processor is configured to: 
control the second drive circuit to deliver RF energy to the electrode; 
when the electrode is in contact with the tissue at a surgical site, receive a low impedance measurement from the surgical site consistent with a 
in response to the low impedance measurement, transition from the second drive circuit delivering the RF energy to the electrode to the first drive circuit delivering the drive signal to the ultrasonic transducer; 
control the first drive circuit to deliver the drive signal comprising an exploratory ultrasonic pulse to the ultrasonic transducer; 
measure in the tissue, an acoustic response to the exploratory ultrasonic pulse; 
determine that the surgical site is consistent with a low impedance area and not [[a]] the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and 
based on the determination, control the first drive circuit to deliver the drive signal to the ultrasonic transducer to cut the tissue.
Amend Claim 76:
The surgical instrument of claim 7, wherein the exploratory ultrasonic pulse is a first exploratory ultrasonic pulse and the acoustic response is a first acoustic response, and wherein the processor is further configured to: 
cause delivery of a second exploratory ultrasonic pulse to the ultrasonic blade; 
measure in the tissue a second acoustic response to the second exploratory ultrasonic pulse; determine that [[a]] the short circuit has occurred based on determining that the second acoustic response measured by the processor is consistent with the second exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and upon determining that [[a]] the short circuit has occurred, cease delivery of the ultrasonic energy to the ultrasonic blade.
Amend Claim 77:
The surgical instrument of claim 7, further comprising a nested neural network, and wherein the processor is configured to determine that the surgical site is consistent with a low impedance area and not [[a]] the short circuit using the nested neural network.
Amend Claim 81: 
The generator of claim 8, wherein the exploratory ultrasonic pulse is a first exploratory ultrasonic pulse and the acoustic response is a first acoustic response, and wherein the processor is further configured to: 
cause delivery of a second exploratory ultrasonic pulse to the ultrasonic blade; 
measure in the tissue a second acoustic response to the second exploratory ultrasonic pulse;
determine that [[a]] the short circuit has occurred based on determining that the second ultrasonic property measured by the processor is consistent with the second exploratory ultrasonic pulse contacting metal or other material that would cause [[a]] the short circuit; and
upon determining that [[a]] the short circuit has occurred, control the first drive circuit to cease delivery of the drive signal to the ultrasonic transducer.
Amend Claim 82:
The generator of claim 8, further comprising a nested neural network, and wherein the processor is configured to determine that the surgical site is consistent with a low impedance area and not [[a]] the short circuit using the nested neural network.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art of record is Messerly et al., (U.S. PGPub. No. 2013/0282003). Messerly discloses a similar surgical system and method configured to apply radio frequency energy and ultrasonic energy to a target surgical site (Figs. 10-11; [0197]-[0198]). Messerly discloses a generator (500) configured to deliver RF energy to the electrodes of the clamp arm (451) and the blade (76) ([0197]) as well as ultrasonic drive signals to the blade (79) ([0197]-[0198]). Further, Messerly discloses a processor (400) configured to measure properties of the ultrasonic transducer (50) ([0184]). 
Although Messerly teaches similar steps to the method as claimed in independent claim 1, Messerly fails to teach “receiving a low impedance measurement from the target surgical site consistent with the short circuit; in response to the low impedance measurement, transitioning from delivering, by the RF drive circuit, the RF energy to delivering, by an ultrasonic drive circuit, ultrasonic energy to an ultrasonic blade of the surgical instrument; delivering, by the ultrasonic drive circuit, an exploratory ultrasonic pulse to the ultrasonic blade; measuring, by a processor, in the tissue at the target surgical site, an acoustic response to the exploratory ultrasonic pulse; determining, by the processor, that the target surgical site is consistent with a low impedance area and not the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause the short circuit” as claimed in independent claim 1 and in combination with the other limitations of independent claim 1.
Further, although Messerly teaches similar features to the surgical instrument as claimed in independent claim 7, Messerly fails to teach “wherein the processor is configured to: control delivery of radio frequency (RF) energy to the electrode; when the electrode is in contact with the tissue at a surgical site, receive a low impedance measurement from the surgical site consistent with a possible short circuit; measure in the tissue, an acoustic response to the exploratory ultrasonic pulse; determine that the surgical site is consistent with a low impedance area and not the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause the short circuit” as claimed in independent claim 7 and in combination with the other limitations of independent claim 7.
Lastly, although Messerly teaches similar features to the generator as claimed in independent claim 8, Messerly fails to teach “a processor configured to control the first drive circuit and the second drive circuit, and wherein the processor is configured to: control the second drive circuit to deliver RF energy to the electrode; when the electrode is in contact with the tissue at a surgical site, receive a low impedance measurement from the surgical site consistent with a possible short circuit; in response to the low impedance measurement, transition from the second drive circuit delivering the RF energy to the electrode to the first drive circuit delivering the drive signal to the ultrasonic transducer; control the first drive circuit to deliver the drive signal comprising an exploratory ultrasonic pulse to the ultrasonic transducer; measure in the tissue, an acoustic response to the exploratory ultrasonic pulse; determine that the surgical site is consistent with a low impedance area and not the short circuit by determining that the acoustic response is not consistent with the exploratory ultrasonic pulse contacting metal or other material that would cause the short circuit” as claimed in independent claim 8 and in combination with the other limitations of independent claim 8.
The Examiner has failed to find any other reference which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claims 1, 7 and 8. Accordingly, claims 4-6 are allowable due to their dependency on independent claim 1, claims 76-78 are allowable due to their dependency on independent claim 7 and claims 81-83 are allowable due to their dependency on independent claim 8.
Claims 1, 4-8, 76-78 and 81-83 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794